Citation Nr: 1538916	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for stomach conditions and ulcers.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kevin Shortsle and Daniel Christus, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1973 to February 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for both claims.  The Veteran appealed the denials in this decision and the matters are now before the Board.  

The Veteran testified before the undersigned Veterans Law Judge in May 2015 via videoconference from the RO in Chicago.  A transcript of the hearing has been associated with the claims file.  During this hearing, the Veteran expressed his intent to withdraw the claim of service connection for stomach conditions and ulcers from his current appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2015, prior to the promulgation of a decision by the Board, the Veteran stated his clear intent to withdraw the claim of entitlement to service connection for stomach conditions and ulcers from his current appeal. There are no questions of fact or law remaining before the Board in this matter.

2.  After resolving all reasonable doubt in the Veteran's favor, the record includes corroborating evidence of an-in service stressor, and his current PTSD is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the issue of entitlement to service connection for stomach conditions and ulcers have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  A substantive appeal may be withdrawn in writing or on the record at a hearing, and may occur at any time before the Board promulgates a decision.  38 C.F.R. § 20.202(b)(1) (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a) .

The Veteran, in the presence of his authorized representatives, withdrew the issue of entitlement to service connection for stomach conditions and ulcers on the record at his May 2015 hearing before the Board.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the matter, and it is dismissed.

Service Connection for PTSD

The Veteran contends that his current PTSD signs and symptoms relate to his witnessing the aftermath of an airplane crash in January 1975, during which he attempted to provide aid to any possible survivors and helped with cleanup.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see 38 C.F.R. §§ 4.125(a), 4.130 (2014).  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and DSM-V.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); see Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  However, the record has not indicated and the Veteran has not contended that he was engaged in combat during his military service or that he is claiming a combat-related stressor.  Thus, the revised provisions of 38 C.F.R. § 3.304(f) are inapplicable to his appeal. 

Initially, the Board notes that the Veteran has a current medical diagnosis of PTSD pursuant to the DSM-IV criteria as shown by several VA treatment records, including a December 2011 VA psychology service progress note.  Thus, the first element of service connection PTSD is not in question.  

Moreover, the record includes medical evidence of a causal nexus between his current symptomatology and the claimed in-service stressor.  Specifically, in the December 2011 VA psychology service note, the doctor stated that the Veteran continues to suffer from a full range of PTSD symptoms, including distressing intrusive recollections, hypervigilance and hyperarousal behaviors, emotional numbing, and social isolation.  The doctor stated that these symptoms are directly related to his reexperiencing a traumatic plane crash and clean-up aftermath that he experienced while serving in the military.  Additionally, he experienced severe symptoms when he was reminded of this incident, which could occur at random.  The Board notes that the claims file does not include any medical evidence indicating that his current PTSD signs and symptoms are not related to his military service.  Thus, the third element of service connection is also not in question, and the only matter to be answered is whether there is credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

Throughout the entire appeal period for this matter, the Veteran has consistently and routinely indicated that he was present when an airplane crashed on January 16, 1975 in the vicinity of Caliente, Nevada.  Specifically, in numerous statements, such as in May 2010 and April 2015, the Veteran and his representatives contended that he was stationed at a base in Caliente during this time.  Moreover, he and his military unit were some of the first people who arrived at the airplane crash site to help any possible survivors and to clean-up the site.  In an effort to support his claim for service connection for PTSD, he has submitted several newspaper articles detailing the facts of the January 16, 1975 airplane crash, in which several service members died.  Furthermore, he has contended that the stressors of his current PTSD include reexperiencing the sight of the victims of this crash, as well as the smells and the near-miss with falling airplane debris, from this in-service occurrence.  

While his service treatment records, including his February 1973 enlistment examination and his February 1976 separation examination, do not show treatment for or complaints of psychiatric symptoms, additional evidence in the record corroborates his in-service stressor.  In particular, although his service personnel records show that he was stationed at Nellis Air Force Base for much of 1975, an April 1975 service personnel record showed that he failed to report to duty in Caliente, Nevada on March 31, 1975.  The Veteran has consistently indicated during the entire appeal period that he was temporarily station in Caliente, including during the January 16, 1975 airplane crash.  The Board finds his numerous written statements, as well as his testimony at the May 2015 Board hearing, to be credible as they are consistent with the circumstances of his service.  The Board affords them high probative value.

The Veteran's presence at and participation in the aftermath of the January 16, 1975 airplane crash is further corroborated by the lay statements of his ex-wife and his commanding officer.  Specifically, in July 2010 and July 2013 letters, the Veteran's ex-wife contended that he was on a temporary duty assignment in Caliente in January 1975 and that he witnessed and participated in the aftermath of the airplane crash.  She also recounted the changes in the Veteran's personality and conduct following this in-service event.  Likewise, in a September 2013 affidavit, a fellow service member, who was the Veteran's commanding officer in January 1975, provided the details of the airplane crash.  This service member also indicated that the Veteran was present at the crash site, and that he ordered the Veteran to retrieve and collect pieces of the aircraft and body parts and remains of its crew following the crash.    

In light of the Veteran's consistent statements throughout the appeal, as well the other lay statements of record and newspaper articles which buttress his contentions, the Board determines that the record includes credible evidence that the claimed in-service stressor actually occurred.  Accordingly, after applying the benefit of the doubt doctrine, the service connection claim for PTSD must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for PTSD.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.



ORDER

The issue of entitlement to service connection for stomach conditions and ulcers is dismissed.

Entitlement to service connection for PTSD is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


